  Case 20-16567         Doc 13         Filed 09/02/20 Entered 09/02/20 09:29:56                  Desc Main
                                         Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re BHF Chicago Housing                      Case Number: 20-16567
            Group C LLC

An appearance is hereby filed by the undersigned as attorney for:
UMB Bank, n.a., not individually, but as successor Indenture Trustee
Attorney name (type or print): James W. Kapp III

Firm: McDermott Will & Emery LLP

Street address: 444 W. Lake St. Suite 4000

City/State/Zip: Chicago, IL 60606

Bar ID Number: 6239269                                     Telephone Number: 312.372.2000
(See item 3 in instructions)

Email Address: JKapp@mwe.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 2, 2020

Attorney signature:            S/ James W. Kapp III
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
